Citation Nr: 1811490	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-46 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected disabilities.

5.  Entitlement to a rating in excess of 10 percent since December 16, 2008, for right basocervical femoral neck stress fracture, status post internal fixation (hereinafter right hip disability).

6.  Entitlement to a rating in excess of 10 percent since April 16, 2003, for chondromalacia of the left patella.

7.  Entitlement to a rating in excess of 10 percent since April 16, 2003, for chondromalacia of the right patella.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2004, June 2009, May 2010, and June 2011, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript has been associated with the claims file and has been reviewed accordingly.

This matter was previously before the Board in September 2014, at which time it was remanded for additional development.  That development having been completed, these claims have once again returned to the Board.

The Board also notes that, during the pendency of the appeal, the Veteran perfected a separate appeal stream for the issues of entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD) and entitlement to an earlier effective date for PTSD.  Although those claims were also certified to the Board, the Veteran elected to have a hearing before a Veterans Law Judge for those issues separate and apart from his previous appeal stream.  In October 2017, the Veteran was provided with a VA hearing before a Veterans Law Judge other than the undersigned.  As such, the adjudication of those issues is under the exclusive jurisdiction of the other Veterans Law Judge and shall not be the subject of discussion in this decision.  A separate decision regarding those matters will be forthcoming in a later correspondence. 

The issues of entitlement to service connection for a left hip disorder, and a bilateral foot disability; entitlement to increased evaluations for a right hip disability and bilateral knee chondromalacia; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran has a current bilateral ankle disability that is related to active duty.

2.  The Veteran does not have a separate psychiatric diagnosis of depression.  




CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in or aggravated by active service, nor was it caused or aggravated by any service-connected disabilities.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  Depression was not incurred in service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he currently suffers from a disability of the bilateral ankles manifested by pain.  The Veteran has stated that this condition began during military service and has continued to present, although there has been no allegation of any specific in-service injury or disease.

A review of the Veteran's service treatment records is negative for any showing of complaints, treatment, or diagnoses of any disabilities affecting the bilateral ankles.  A whole body bone scan on February 1998 noted stress changes in both ankles, but a chronic ankle disorder was not diagnosed.  In addition, service medical records submitted by the veteran in February 2001 show that there was a notation of ankle pain in February 1998.  However, no diagnosis was rendered for that finding.

A review of the Veteran's post-service outpatient treatment records shows that, since leaving military service, the Veteran has complained of bilateral ankle pain.  The Veteran was evaluated in August 2000 for complaints of right hip and bilateral knee pain, and at that time reported having occasional ankle pain, but attributed the pain to his pigeon toed gait.  On clinical evaluation no abnormality of either ankle was noted.  In September 2000 the Veteran reported that, following his right hip fracture in January 1998, he had bilateral ankle pain.  He felt that the pain resulted from his having changed his gait to compensate for his right hip.  Clinical evaluation was negative for any chronic ankle disorder.

VA treatment records dated in March 2010 and April 2010 show lay reports of ankles tiring easily, and there was weakness on objective testing.  It was recommended the Veteran use ankle braces and have physical therapy.  However, no diagnosis was provided. 

Treatment records since that time have only shown complaints of pain and loss of motion, without any underlying pathology or diagnosis provided.

The Veteran was provided with a VA examination in September 2016.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the VA examiner found that the Veteran did not have any current diagnosis for his claimed bilateral ankle pain.  The Veteran did have decreased ankle range of motion, but the examiner could not explain this incongruence.  He further explained that decreased range of motion does not necessarily indicate pathology.  Range of motion is dependent on multiple factors including conditioning, maximum effort, and compliance with exam.  Additionally, the VA examiner discussed the bone scan of February 1998 with a nuclear medicine specialists, who agreed that a bone scan is a nonspecific test and no real conclusions can be made from that 1998 scan as it is worded, (except regarding the joint the Veteran was having pain in at that time, the right hip).

The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of a bilateral ankle disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319   (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of a bilateral ankle disability, other than complaints of pain, during the relevant period on appeal.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Last, the Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-310 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of orthopedics, and that he is merely speculating as to whether he has a current diagnosis of a disability manifested by bilateral ankle pain.  In this regard, he is not competent to diagnose such disabilities, as they require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159  (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current diagnosis of a disability manifested by bilateral ankle pain are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of a disability manifested by bilateral ankle pain during the appeal period.  Absent the required diagnosis of a disability manifested by bilateral ankle pain at any time during the appeal period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation. Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

With respect to the claim regarding depression, it is observed the Veteran is service connected for PTSD.  Pursuant to the Board's September 2014 Remand, an examination of the Veteran was sought to ascertain whether the Veteran had a separate psychiatric diagnosis, depression, or whether it may be better understood as a symptom/component of another psychiatric illness.  The Veteran underwent examination in August 2016.  This showed the depression was more properly understood as a symptom.  In view of that conclusion, service connection for depression is not indicated.  


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for depression is denied.  


REMAND

Increased Ratings

In regard to the Veteran's claimed for increased evaluations for his service-connected right hip and bilateral knees, the Board finds that the Veteran should be afforded new VA examinations.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  As such, any VA examination provided to assess the current severity of the Veteran's right hip and bilateral knees must be conducted in accordance with the requirements as outlined in Correia.

Here, the Veteran was last provided with VA examinations for his right hip and bilateral knees in September 2016.  However, the examiner did not conduct the examination in accordance with the requirements outlined in Correia.  As such, the Board finds that the Veteran should be afforded new VA examinations for his right hip and bilateral knees.  

Left Hip and Bilateral Feet

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran was provided with a VA examination for his left hip and bilateral feet in September 2016.  The VA examiner, upon a review of the claims file, subjective interview, and objective testing rendered diagnoses of left hip degenerative joint disease and left proximal interphalangeal (PIP) joint of the left foot.  The examiner opined that both conditions were less likely than not the result of any injuries during military service and more likely the result of the natural aging process.  The examiner further explained that the Veteran did not have a history of injury to either of these two joints in military service, so there for no relationship could be found.

However, the Board notes that the Veteran, throughout the course of appeal, has not just relied on a theory of direct service connection, but has also alleged that his service-connected right hip and bilateral knee disabilities have caused him to overcompensate for his such, resulting in injury or aggravation to the left hip and bilateral feet.  It does not appear that such inquiry into secondary service connection has been considered or discussed by the VA examinations of record.

As such, the Veteran's claims file should be returned to the VA examiner who conducted the September 2016 VA examinations of the Veteran's left hip and bilateral feet to determine if the identified diagnoses for those conditions may be caused or aggravated beyond their natural progression by the Veteran's service-connected disabilities, to include the service-connected right hip and bilateral knees.  A complete rationale for any opinions rendered must be provided.

TDIU

Last, the TDIU claim must be deferred pending the outcome of the other claims, since those results could affect the outcome of the TDIU claim

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal since he last provided this information. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

2. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the service-connected right hip and bilateral knee disabilities. The claims file should be made available to the examiner. 

The examination should record the results of range of motion testing as is possible, consistent with the holding in Correia, as interpreting 38 C.F.R. § 4.59, (i.e., active and passive range of motion, in weight bearing and nonweight-bearing, etc.).  In addition, any impairment imposed by flare-ups, if described by the Veteran, should be quantified to the extent possible.  

Any opinions expressed in the report should be fully explained.

3. The Veteran's claim file should also be returned to the VA examiner who conducted the August 2016 VA joints and feet examination for an addendum opinion.  If that VA examiner is no longer available, the Veteran's claims file should be forwarded to another appropriate person.   

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current left hip and bilateral foot disability, was aggravated (increased in severity beyond its natural progression) by a service-connected disability, to include the right hip and bilateral knees.

The Veteran's lay statements should be considered, particularly the Veteran's claims that he has had to overuse his other extremities because of his service-connected right hip and bilateral knees.

A complete rationale for any opinions should be provided.

4. After completing the above action, and any other development, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


